Case 17-64177-pmb       Doc 68   Filed 04/30/19 Entered 04/30/19 14:15:59      Desc Main
                                 Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: April 30, 2019
                                                    _____________________________________
                                                                  Paul Baisier
                                                          U.S. Bankruptcy Court Judge

  _______________________________________________________________


                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
IN RE:                           :       CASE NO. 17-64177-PMB
                                 :
MICHAEL F. ANTONELLI and         :       CHAPTER 7
NOREEN A. ANTONELLI,             :
                                 :
       Debtors.                  :
                                 :


            ORDER APPROVING SETTLEMENT AGREEMENT
  UNDER RULE 9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

         This matter came before the Court for hearing on April 29, 2019 (the “Hearing”)

on the Motion for Order Approving Settlement Agreement Under Rule 9019 of the Federal

Rules of Bankruptcy Procedure [Doc. No. 64] filed on April 1, 2019 (the “Settlement

Motion”), by Neil C. Gordon, Chapter 7 Trustee (the “Trustee”) for the bankruptcy

estates of Michael F. Antonelli and Noreen A. Antonelli (the “Debtors”).              The

Settlement Motion seeks approval of the Joint Stipulation and Settlement Agreement

between Trustee and PNC Bank, National Association (the “Settlement Agreement”).



13420601v1
Case 17-64177-pmb       Doc 68    Filed 04/30/19 Entered 04/30/19 14:15:59   Desc Main
                                  Document     Page 2 of 3


         No objections to the Settlement Motion were filed, nor did any party appear at

the Hearing in opposition to the Settlement Motion. Based on the lack of opposition

and for good cause shown, it is hereby

         ORDERED that the Settlement Motion is GRANTED, the Settlement Agreement

is APPROVED, and the terms set forth therein are incorporated herein by reference.

                                  [END OF DOCUMENT]

Order prepared and presented by:

ARNALL GOLDEN GREGORY LLP
Attorneys for Trustee

By:/s/ Neil C. Gordon
    Neil C. Gordon
    Georgia Bar No. 302387
171 17th Street, NW, Suite 2100
Atlanta, GA 30363
Telephone: (404) 873-8500
neil.gordon@agg.com




13420601v1
Case 17-64177-pmb      Doc 68   Filed 04/30/19 Entered 04/30/19 14:15:59   Desc Main
                                Document     Page 3 of 3




                                  DISTRIBUTION LIST


Neil C. Gordon
Arnall Golden Gregory LLP
171 17th Street, NW
Suite 2100, Atlanta, GA 30363

Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

John D. Schlotter
McCalla Raymer Leibert Pierce, LLC
1544 Old Alabama Road
Roswell, GA 30076

Monica K. Gilroy
The Gilroy Firm
Suite 140
3780 Mansell Road
Alpharetta, GA 30022

John A. Christy
Schreeder, Wheeler & Flint, LLP
Suite 800
1100 Peachtree Street, NE
Atlanta, GA 30309

Michael F. Antonelli
10 Crestmont Road, Apartment 5R
Montclair NJ 07042

Noreen A. Antonelli
10 Crestmont Road, Apartment 5R
Montclair, NJ 07042




13420601v1
